Case 19-40692-pwb   Doc 38   Filed 10/30/19 Entered 10/30/19 10:28:51   Desc
                                  Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA

                        TRUSTEE’S SUPPLEMENTAL REPORT
                       FOLLOWING CONFIRMATION HEARING


     CASE NO.   R19-40692-PWB                    PAUL W. BONAPFEL, JUDGE
     DEBTOR(S): TERRY DEAN JOHNSON AND           DATE: OCTOBER 8, 2019
                SHANNON MARIA JOHNSON

           BRANDI L. KIRKLAND REPORT BACK IN 10 DAYS

           FOLLOWING REVIEW OF PROPOSED AMENDMENT(S).

           THE TRUSTEE HAS REVIEWED THE CASE AS INSTRUCTED AND

           RECOMMENDS AGAINST CONFIRMATION BECAUSE:
           THE TRUSTEE HAS NOT RECEIVED REQUESTED DOCUMENTS.
           PLEASE ENTER AN ORDER OF DISMISSAL.




                                              /s/
                                    BRANDI L. KIRKLAND, ATTORNEY
                                    STATE BAR NO. 423627




     Mary Ida Townson, Chapter 13 Trustee
     285 Peachtree Center Ave, NE
     Suite 1600
     Atlanta, GA 30303
     (404) 525-1110
     brandik@atlch13tt.com
Case 19-40692-pwb   Doc 38   Filed 10/30/19 Entered 10/30/19 10:28:51   Desc
                                  Page 2 of 2
     R19-40692-PWB
                             CERTIFICATE OF SERVICE

          This is to certify that on this day I caused a copy
     of the foregoing pleading to be served via United States
     First Class Mail, with adequate postage thereon, on the
     following parties at the address shown for each:

     DEBTOR(S):

     TERRY DEAN JOHNSON
     630 BIG SPRINGS ROAD, SE
     CALHOUN, GA 30701-4204

     SHANNON MARIA JOHNSON
     630 BIG SPRINGS ROAD, SE
     CALHOUN, GA 30701-4204

     I further certify that I have on this day electronically
     filed the pleading using the Bankruptcy Court's Electronic
     Filing program, which sends a notice of this document and
     an accompanying link to this document to the following
     parties who have appeared in this case under the
     Bankruptcy Court's Electronic Case Filing program:

     SAEGER & ASSOCIATES, LLC

     This 30th day of October 2019




                    /s/
     BRANDI L. KIRKLAND, ATTORNEY
     STATE BAR NO. 423627




     Mary Ida Townson, Chapter 13 Trustee
     285 Peachtree Center Ave, NE
     Suite 1600
     Atlanta, GA 30303
     (404) 525-1110
     brandik@atlch13tt.com
